Citation Nr: 1205138	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his December 2008 substantive appeal, the Veteran requested a personal hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in February 2011, the RO informed the Veteran of a Board hearing scheduled in March 2011.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).  In this regard, an additional, detailed analysis is included in the Duties to Notify and Assist section of this decision.


FINDING OF FACT

During the appeal period, the Veteran's PTSD manifested in some difficulty in social functioning and mild symptoms such as some sleep impairment, mild depression, and problems with impulse control; it did not result in moderate difficulty in social functioning or moderate symptoms such as panic attacks occurring weekly or less often, anxiety, suspiciousness, or memory loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for PTSD in a May 1988 rating decision.  When the Veteran filed his current claim in September 2007, a 10 percent evaluation was in place.

The Veteran's PTSD is rated under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  A 10 percent evaluation contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Important for this case, at 30 percent disabling, this rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Under Diagnostic Code 9411, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

In November 2007, the Veteran underwent a VA psychiatric examination.  At that time, the examiner noted that the Veteran was once hospitalized at Vernon State Hospital for psychiatric evaluation pursuant to spending time in the county jail and a judgment that he was incompetent to stand trial.  He also indicated that upon review of his claims file, a panel of four psychiatrists endorsed the likelihood that the Veteran had at least mild PTSD.  In addition, the examiner noted that the Veteran is incarcerated and received psychiatric treatment at the correctional facility once a month.  The Veteran was ultimately diagnosed with PTSD and psychotic disorder not otherwise specified.

Upon questioning, the Veteran reported that his primary problem is that he "hears voices."  He explained that he hears a male voice telling him to hurt himself or to hurt others and that this persists despite taking medication.  The Veteran also reported difficulty sleeping and "tosses and turns" during the night.  He also indicated that hallucinations occur intermittently.  The examiner further indicated that the Veteran continued to have problems with occasional fighting in prison and that he could not get along with his previous roommate.  

A mental status examination revealed that the Veteran has had no history of suicide attempts and his ability to maintain minimal personal hygiene and other basic activities of daily living was unimpaired.  With respect to delusions, hallucinations and their persistence, the examiner did not detect any delusional material and did not observe any hallucinatory behavior, despite the Veteran reporting that he had command hallucinations, which the Board finds provides factual evidence against the Veteran's subjective claims.

The Veteran had occasional suicidal ideation but had no intention or plan of harming himself.  The Veteran did not have homicidal thoughts, but did report that voices occasionally told him to harm others.  In addition, the Veteran showed no disturbance in his formal thought process, his conversation was logical and goal directed, and his responses to questions tended to be brief.  At that time, he was fully oriented, had no memory impairment, no obsessive or ritualistic behavior, and no panic attacks.  The examiner indicated that the Veteran's mood was mildly depressed and had impaired impulse control.

Importantly, the examiner concluded that the Veteran was not reporting any current symptoms of PTSD.  In fact, the examiner indicated that his symptoms seemed to be related to mood disorder and psychosis (neither of which is service-connected).  He stated, "I did not see strong evidence of [PTSD] symptoms at present.  His psychotic symptoms would result in extreme impairment of his ability to function vocationally and socially."  The Board finds that such a report only provides evidence against this claim.  The examiner assigned the Veteran a GAF score of 45, reflecting the severity of his psychotic symptoms as opposed to his PTSD symptoms.

The examiner further explained that at present, the Veterans psychiatric symptoms were primarily related to a psychotic process.  He had command hallucinations, he was guarded in his interactions with others, and tended to be a loner.  His mood was at least mildly depressed but he was not describing classic symptoms of PTSD.

The Veteran was again afforded a VA psychiatric examination in October 2009.  He was evaluated by the same psychologist who performed his November 2007 VA examination and the results are essentially identical.

To be clear, the examiner (the same in both the November 2007 and October 2009 VA examinations) indicated that the Veteran's psychiatric symptoms are primarily a result of his psychosis (for which he is not service-connected) and that the Veteran's PTSD symptoms are mild, at best.  Indeed, the Veteran did not demonstrate anxiety, suspiciousness, panic attacks, or memory loss.  While the Veteran did report sleep difficulty and the examiner indicated a mildly depressed mood, the Board finds that the Veteran's PTSD disability picture, even when one takes into account all problems (service and nonservice connected), more closely approximates a 10 percent evaluation.  In any event, the examiner concluded that the Veteran's more serious psychiatric symptoms were due to his non-service-connected psychosis.  As such, a 30 percent disability rating for his service-connected PTSD is not warranted.

The Board has reviewed the lay statements of the Veteran regarding his PTSD.  The Board finds that these statements do not paint a disability picture that more closely approximates a 30 percent evaluation.  Indeed, none of his statements demonstrate that the Veteran's PTSD symptoms (aside from other psychiatric symptoms) results in more than mild impairment with anxiety, suspiciousness, weekly or less panic attacks, or memory impairment.  Instead, these lay statements, for the most part, merely reinforce the medical evidence, which reveals that while Veteran may have some psychiatric symptoms, his symptoms resulting from PTSD are no more than mild.  Further, it suggests that even if the Board assumed all of the problems were the result of his service connected psychiatric problem, there is still no basis to find a 30 percent disability evaluation.    

The Board further observes that the Veteran's post-service clinical records, including extensive psychiatric treatment records from University of Texas Medical Branch Managed Care and the Texas Department of Criminal Justice, do not contain any significant findings favorable to his claim according to the applicable criteria, undermining any finding that his service connected and nonservice connected problems (that may not be possible to distinguish between the service connected problems), still do not provide a basis to find a 30 percent evaluation.  The treatment records provide evidence against this claim.  

The Board does not find evidence that the rating assigned for the Veteran's PTSD should be increased for any other separate period based on the facts found during the entire appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  As such, the claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2011).

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from PTSD.  There are no manifestations of the Veteran's PTSD that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the evidence of record does not reflect that the Veteran had frequent periods of hospitalization or marked interference with employment.  Indeed, the Veteran is incarcerated, which is discussed further below.  While the Board notes that the Veteran was hospitalized at the Vernon State Hospital for psychiatric evaluation, this one-time hospitalization does constitute "periods of frequent hospitalization" due to his service-connected disability.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2007 and July 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The November 2007 notice did not provide any information concerning the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  Parenthetically, the July 2008 notice addressed the evaluations that could be assigned.  However, since this decision affirms the RO's denial of a higher evaluation for the Veteran's PTSD, he is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that an increased rating is not warranted for the claim at issue on this appeal, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria. However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

In his December 2008 substantive appeal, the Veteran indicated his request for a hearing before the Board.  Subsequently, in February 2011, the RO sent a notice to the correctional facility where the Veteran is incarcerated and informed him of a Board hearing at the Waco RO scheduled for March 16, 2011.

Under 38 C.F.R. § 20.704(d) (2011), if an appellant (or when a hearing only for oral argument by a representative has been authorized, the representative) fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with "good cause" and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.

In this case, the Veteran received notice of a March 16, 2011 Board hearing in a February 3, 2011 correspondence.  In addition to informing the Veteran of this scheduled Travel Board hearing, which was to be held at the RO in Waco, the RO also asked the Veteran to inform the RO if he could not attend the hearing and provide a reason for not being able to attend.  A copy of this letter is of record and is annotated that he failed to appear for the hearing.

Importantly, a request for postponement or any other type of correspondence regarding the scheduled Board hearing was not submitted to the RO and because the Veteran failed to appear, his appeal was processed as though the request for a hearing had been withdrawn, per VA regulation.

Of record is a correspondence from the Veteran's representative, dated February 14, 2011, after the hearing notice was received.  In his argument, the representative clearly indicated his knowledge of a scheduled hearing and stated "[w]e welcome the opportunity to present testimony at hearing subsequent to which we look forward to the completion of all development necessary to allow a rating based upon the degree of impairment caused by the veteran's service connected PTSD."  Importantly, this correspondence makes no application for postponement of the scheduled hearing or mentions the Veteran's inability to attend the hearing due to his incarceration.  Indeed, the Veteran's representative appears to notify that he and the Veteran would be in attendance at the scheduled Board hearing.

Two submissions from the Veteran, which were drafted on March 17, 2011 and March 21, 2011, respectively, and received by the RO on March 22, 2011 (all dates after the scheduled hearing date), indicated that he was unable to attend the March 16, 2011 hearing since he was incarcerated and the warden of the correctional facility had failed to arrange for transportation to the hearing location.  

As such, he requested to reschedule his hearing.

The Board finds that facts are as follows: The Veteran requested a Board hearing in his December 2008 substantive appeal.  He was notified in February 2011 of a Board hearing at the Waco RO in March 2011.  He failed to appear.  Only after the Veteran missed the scheduled hearing did he contact the RO to inform the RO that he was incarcerated and that he did not arrange the appropriate transportation.  

In addition, the Veteran has contended that arrangements for transportation for other hearings and examinations have been coordinated in the past.  Indeed, it is clear from the record that while the Veteran is incarcerated, he attended two VA examinations (discussed above) at the VA Medical Center in Temple, Texas, offsite from the correctional facility.  This only serves to bolster the finding that the Veteran could have ensured transportation to the hearing location as he (or others) had clearly accomplished in the past.  

In this regard, it is a well-settled principle that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The fact that the Veteran informed the RO of his inability to attend the hearing due to a lack of transportation only after his failure to appear does not constitute good cause to not appearing at the hearing. 

The Board finds this situation analogous to a Veteran without a car.  If the Veteran tells the VA that he has no car to attend a hearing prior to a hearing, the VA may help him or her attend the hearing, and may reschedule the hearing (if needed) to insure the Veteran can attend the hearing.  If, however, the Veteran tells the VA after the hearing that he had no car this does not provide "good cause" to reschedule the hearing as the Veteran (1) knew about the problem but (2) did nothing about it until it was too late, as the Veteran did in this case by failing to make arrangements with his prison to attend the hearing, or tell the RO prior to the hearing that he needed help, causing a gap in the hearing schedule and delaying the adjudication of the Veteran's case.

With regarding to the Veteran's statement that he gave the warden notice prior to the hearing, importantly he did not give the RO notice of any problem with the warden until after the hearing.  He provides no reason for this failure.  The Veteran clearly indicates that the warden was given notice on February 3rd by the RO, which is true, but then he fails to provide a reason as to why, once he was informed that the warden did not make arrangements to attend the hearing, he did not let anyone at VA know that he would not be able to attend until after March 16th.  The Veteran himself indicates that he attempted to speak with the law library supervisor on February 17th, clearly indicating that he knew of the problem nearly a month prior to the hearing, but then failed to let anyone at VA know he would not attend or that there was a problem.

In short, good cause has not been shown to delay adjudication of this appeal in order to reschedule a Board hearing.

In arriving at this conclusion the Board has been mindful of the Court's statement that "[w]e do however, caution those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be given the respect of his service to this country.  This is not about the fact that the Veteran is in prison, it is about the fact that the Veteran did not let the VA know there was a problem getting to the hearing until it was too late.       

In any event, in both Wood and Bolton, the controversy was over VA's duty to assist by providing a medical examination.  Importantly, the duty to provide a medical examination is distinguished from VA's duty to afford the Veteran a hearing.  The facilities at which a medical examination is to be conducted are not specified by regulation.  Expert medical evidence, the type of evidence obtained from an examination, is not limited to VA examinations but may come from any competent source and be obtained at any location.  In contrast, the location of, and procedure for, Board hearings are clearly set out by regulation.

The Board finds that these differences are critical and that there is not the leeway for conducting hearings that exists for providing medical examinations or obtaining expert medical evidence.  VA regulations set out where personal hearings are to be held and provide for electronic hearings where suitable facilities and equipment are available.  Thus, the type and availability of hearings are clearly defined.  

In light of the detailed nature of the rules governing the procedure (including location) of Board hearings, the Board finds that the absence of such provisions means that the Board is not required to create such accommodations on a case-by-case basis.  In other words, Wood and Bolton do not require that the Board invent new procedures for holding hearings and do not replace or add to the procedures already clearly established by regulations.

Beyond the above, it was the Veteran's failure to make the necessary accommodations that caused the problem.  Because of that failure to make arrangements with the prison prior to the hearing, no good cause is shown.  If the Veteran had attempted to make such arrangements prior to hearing, and something went wrong (i.e., the car broke down, etc.), this would have provided a basis to find good cause and reschedule the hearing.  He knew a month before-hand there would be a problem and did not let the RO know. 

The Board has also reviewed Part I Chapter 4 of the VA Adjudication Procedures Manual, the M21-1MR (2005) including section (1)(i) which provides that the person requesting the hearing and witnesses are expected to appear in person at the hearing.  This provision states that an exception may be made for extenuating circumstances that prevent him/her from attending, such as incarceration or a serious medical condition.  M21-1MR, part I, ch.4, § 4-1(i) (2005).

Similarly, the Board has considered the provision which provides that the claimant or his/her representative can present documentary evidence as well as oral testimony at the hearing, and bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law.  M21-1MR, part I, ch.4, § 4-1(j) (2005).

Chapter 4 of the M21-1MR nowhere refers to the procedures or provisions for Board hearings.  Indeed, all references are to a Decision Review Officer or a Veterans Service Center Manager designee; these are VA employees who are not members of the Board.  Furthermore, Chapter 4 specifically refers to procedures for preparation of a transcript of the hearing and placement of that transcript in the claims folder if the case will be forwarded to the Board.  M21-1MR, part I, ch.4, § 5 and § 6 (2005)).  Clearly, the provisions of the M21-1MR, part I, Ch.4, § 4-1(i) and (j) do not apply to hearings by a member of the Board or replace the rules of the Board found in 38 C.F.R. Chapter 20.

Also clearly defined by VA regulations is the availability of informal hearings.  A copy of the February 2011 letter informing the Veteran of the hearing scheduled for March 2011 was sent to the Veteran's representative.  Indeed, the Veteran is represented and his representative has provided written argument on behalf of the Veteran as recently as January 2012.  In that January 2012 argument, the Veteran's representative did not request an informal hearing.  For that matter, the Veteran's representative did not request that the Veteran's Board hearing be rescheduled.  Also, significantly, the representative cited to regulation and case law in the argument and the Board thus assumes that the representative is familiar with the applicable regulations and case law.  This lack of any request for an informal hearing or even any mention of the hearing indicates to the Board that there is simply no basis for having a hearing in this case and that the Veteran does not desire an informal hearing as provided for by regulation.

In summary, VA has discharged its duty to provide the Veteran with a hearing before a member of the Board.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal aside from what has already been discussed in detail above.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


